IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20475
                           Summary Calendar



KEITH GROSS

          Plaintiff - Appellant

     v.

HARRIS COUNTY CLERK; STATE OF TEXAS; MONICA PECKHAM

          Defendants - Appellees

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-4250
                        --------------------
                          February 19, 2002
Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Keith Gross appeals from a final judgment in his suit

against the State of Texas and the Harris County Clerk.     Gross

was injured in a motorcycle accident and incurred medical costs

at a hospital.    When Gross sued the alleged tortfeasors in state

court, the hospital, represented by attorney Monica Peckham,

obtained a lien on Gross’ cause of action pursuant to the Texas

Hospital Lien Statute, TEX. PROP. CODE §§ 55.001-008.    Gross filed

an action in the court below seeking damages and a declaration

that the statute was unconstitutional.    Gross later sought leave

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20475
                                -2-

to amend his complaint to add Peckham as a defendant, claiming

that Peckham was liable to him for damages under 42 U.S.C. § 1983

should she foreclose on the lien.   The district court ruled that

Peckham could not be a “state actor,” denied leave to amend the

complaint, and imposed sanctions on Gross.    The court dismissed

Gross’ action, holding that Gross lacked standing to pursue his

claim and that his claim was not ripe.

     Gross has not briefed any issue relating to the district

court’s dismissal of his claims against the Harris County Clerk.

This court "will not raise and discuss legal issues that [Gross]

has failed to assert."   Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Any arguments that

Gross may have had regarding the dismissal of his claims against

the Harris County Clerk are deemed waived.    See Carmon v.

Lubrizol Corp., 17 F.3d 791, 794 & n.6    (5th Cir. 1994).

     We agree with the district court’s determination on summary

judgment that Gross lacked standing to pursue his declaratory

action regarding the constitutionality of the Texas Hospital Lien

Statute.   To have standing, a plaintiff must show that he has

suffered an injury in fact.   Southern Christian Leadership

Conference v. Supreme Court of the State of Louisiana, 252 F.3d

781, 788 (5th Cir.), cert. denied, 122 S. Ct. 464 (2001).     “An

‘injury in fact’ is an invasion of a legally protected interest

which is both (a) concrete and particularized, and (b) actual or

imminent and not conjectural or hypothetical.”    Id.   Second, the

plaintiff must establish causation - a fairly traceable

connection between the plaintiff's injury and the complained-of
                            No. 01-20475
                                 -3-

conduct of the defendant.     Id.   Last, there must be

redressability – a likelihood that the requested relief will

redress the alleged injury.     Id.   Each of the above elements must

be supported in the same way as any other matter of proof with

the manner and degree of evidence required at successive stages

of litigation.    Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992).

     Gross has failed to show that he has suffered an injury in

fact.    Accordingly, we AFFIRM the dismissal of his action for a

declaratory judgment.    Because we affirm the district court’s

dismissal for lack of standing, we do not reach the issue of

ripeness.

     In connection with this issue, Gross has submitted a motion

to supplement the record, attaching a copy of a judgment in his

favor in the underlying state court case dated December 19, 2001.

He requests that we rule on his declaratory action or remand the

case for further proceedings on the issue.     The motion is in all

respects DENIED.1

     Although the district court did not address the issue of

standing as to Gross’ claim against Peckham, this court may

consider the issue on appeal because standing is a jurisdictional

requirement which is open to review at all stages of the

     1
          “A court of appeals will not ordinarily enlarge the
record on appeal to include material not before the district
court.” Kemlon Products & Development Co. v. United States, 646
F.2d 223, 224 (5th Cir. 1981). Furthermore, the state court
judgment has no bearing on our disposition of the instant matter,
as it fails to establish that Gross had standing at the
commencement of the litigation in 1998. See United States Parole
Comm’n v. Geraghty, 445 U.S. 388, 397 (1980); Pederson v.
Louisiana State University, 213 F.3d 858, 869 (5th Cir. 2000).
                            No. 01-20475
                                 -4-

litigation.   See In re Taxable Municipal Bond Securities

Litigation, 51 F.3d 518, 521 (5th Cir. 1995).    Gross’ allegations

reveal the speculative nature of his anticipated claim against

Peckham, and nothing in the record suggests that he has suffered

an injury in fact as a result of Peckham’s actions.    As amendment

of Gross’ complaint would have been futile given the

insurmountable problem with standing, we hold that the district

court did not err in denying leave to amend the complaint to add

Peckham as a defendant.

     The Harris County Clerk and Peckham have requested sanctions

against Gross for pursuing a frivolous appeal.   We deny the

request of the former because it was not made by separate motion,

as required under FED. R. APP. P. 38.

     Peckham contends that Gross’ appeal is frivolous because

Gross should have been aware that attorneys cannot be held liable

to opposing parties for acts taken in representing clients.    “An

appeal is frivolous if the result is obvious or the arguments of

error are wholly without merit.”   Coghlan v. Starkey, 852 F.2d

806, 811 (5th Cir. 1988).   Peckham has failed to show that

attorneys cannot be state actors under 42 U.S.C. § 1983 based on

acts taken in the scope of representation.   See Jordan v. Fox,

Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1267 (3d Cir. 1994).

Accordingly, Peckham’s motion for sanctions is DENIED.   We note

that our ruling as to Peckham’s motion in no way affects the

sanctions imposed on Gross by the court below, as Gross has not

appealed that judgment.
                          No. 01-20475
                               -5-

     AFFIRMED; MOTION TO SUPPLEMENT THE RECORD DENIED; SANCTIONS

MOTIONS DENIED.